UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

MARK ANTHONY ROBINSON, : Civil No. 3:13-CV-01603

Plaintiff,

V.

: (JUDGE MARIANI)

RICHARD SOUTHERS, et al., : (Magistrate Judge Carlson)

Defendants. :

MEMORANDUM OPINION
|. INTRODUCTION

Presently before the court are Defendants’ Motion for Summary Judgment (Doc.
120), twelve reports and recommendations addressing the motion issued by United States
Magistrate Judge Martin C. Carlson (Docs. 146-47, 149, 151-52, 155-56, 158, 161-63,
165), and several objections (Docs. 150, 153-54, 157, 159-60, 170, 172) raised to those
reports and recommendations by the plaintiff, Mark Anthony Robinson (“Robinson’
“Plaintiff’). In the reports and recommendations, Magistrate Judge Carlson recommends
that Defendants’ Motion for Summary Judgment (Doc. 120) be granted in part and denied in
part as to the merits of Plaintiff's claims and that any claims surviving the motion on the
merits be dismissed for violation of Rule 20 of the Federal Rules of Civil Procedure.
Magistrate Judge Carlson further recommends that the denial of summary judgment be
without prejudice such that remaining Defendants may raise a renewed motion for summary

judgment addressing any claims that survive Defendants’ current motion. The Court has
reviewed Magistrate Judge Carlson's reports and recommendations and Robinson's
objections to those reports and recommendations. For the reasons that follow, the Court
will adopt in part and deny in part Magistrate Judge Carlson's recommendations, and the
Court will grant Defendants’ Motion for Summary Judgment (Doc. 120) in part and deny it in
part.
ll. STANDARD OF REVIEW

When a party objects to a magistrate judge’s report and recommendation, the district
court is required to conduct a de novo review of the contested portions of the report and
recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3); Sample v. Diecks, 885
F.2d 1099, 1106 n.3 (3d Cir. 1989). The district court may accept, reject, or modify the
magistrate judge’s report and recommendation in whole or in part. 28 U.S.C. § 636(b)(1).
The district court may also receive further evidence or recommit the matter to the magistrate
judge with further instructions. /d. “Although the standard is de novo, the extent of review is
committed to the sound discretion of the district judge, and the court may rely on the
recommendations of the magistrate judge to the extent it deems proper.” Weidman v.
Colvin, 164 F. Supp. 3d 650, 653 (M.D. Pa. 2015) (citing Rieder v. Apfel, 115 F. Supp. 2d
496, 499 (M.D. Pa. 2000)).

De novo review of a magistrate judge’s report and recommendation is not required
where no objections to the report and recommendation have been raised. Univac Dental

Co. v. Dentsply Int'l, Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Thomas v. Arn,
474 U.S. 140, 149 (1985)). Instead, the court is only required to “satisfy itself that there is
no clear error on the face of the record in order to accept the recommendation.” /d. (quoting
Fed, R. Civ. P. 72 advisory committee’s note to 1983 addition). De novo review is also not
required where a party raises only general objections to the report and recommendation.
Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984). “To obtain de novo determination of a
magistrate’s findings by a district court, 28 U.S.C. § 636(b)(1) requires both timely and
specific objections to the report.” /d. at 6.
ill. ANALYSIS

Although Robinson has objected to all twelve of Magistrate Judge Carlson's reports
and recommendations, he has, with one exception, raised only general objections. As set
out above, de novo review is warranted only when the objecting party raises a specific
objection. Accordingly, the Court will review Robinson's specific objection de novo and will
otherwise review the Magistrate Judge’s recommendations for clear error.
A. Merits Analysis
1. Clear Error Review

Having reviewed Magistrate Judge Carlson's recommendations regarding the merits
of claims to which Plaintiff does not specifically object, the Court finds no clear error.
Therefore, the Court will adopt those recommendations. This determination results in the
denial of summary judgment on three claims: 1) Plaintiff's claim addressed in the fourth

Report and Recommendation (Doc. 151) that Defendants Reisinger and Gardner were
romantically involved and that Defendant Reisinger should therefore have recused herself
from a hearing on a misconduct citation issued by Defendant Gardner (id. at 28); 2)
Plaintiff's claim addressed in the seventh Report and Recommendation (Doc. 156) that
Defendants Leedom, Pyral, and Saez failed to intervene when Plaintiff allegedly attempted
to commit suicide (id. at 6); and 3) Plaintiff's claim addressed in the eleventh Report and
Recommendation (Doc. 163) that he was required to wear a spit mask whenever he left his
cell for a period of five months (id. at 24).

2. De Novo Review

The only specific objection Robinson raises is to Magistrate Judge Carlson’s third
report and recommendation (Doc. 149). Robinson argues that Magistrate Judge Carlson
erred in that report and recommendation because he failed to view the facts in the light most
favorable to Robinson as the non-movant when he considered Robinson’s claim against
defendant Britton for excessive force. (Doc. 150 at 3.) Specifically, Robinson argues he
“never alleged that his nose was broken yet Magistrate Judge Carlson has accepted as true
the false, unsubstantiated assertion by the defendants.” (/d.)

The Court has conducted a de novo review of the portions of Magistrate Judge
Carlson's third report and recommendation to which Robinson has raised specific
objections. Although Robinson argues that Magistrate Judge Carlson failed to view the
facts in the light most favorable to him by accepting as true the fact that Robinson's nose

was broken, the Court cannot find any support for such an argument in Magistrate Judge
Carlson's report and recommendation. To the contrary, Magistrate Judge Carlson finds that
“Robinson's claim that Officer Britton broke his nose or inflicted some injury to his nose
through the use of excessive force on January 3, 2012, is unadorned by any objective
medical evidence that Robinson suffered any nose injury whatsoever in January of 2012."
(Doc. 149 at 38.) Moreover, even assuming arguendo that Magistrate Judge Carlson had
accepted the fact of Robinson's broken nose as true, Robinson does not explain how this
would constitute a failure by Magistrate Judge Carlson to view the facts in the light most
favorable to Robinson, as it seems that Robinson suffering a broken nose would make it
more likely that Britton violated Robinson's Eighth Amendment rights. The Court will
accordingly overrule Robinson's specific objections to Magistrate Judge Carlson’s third
report and recommendation and adopt Magistrate Judge Carlson's recommendations on the
merits of Robinson's claims.
B. Other Matters

Aside from his general and specific objections directed at the merits of his claims,
Robinson also asserts that Magistrate Judge Carlson should have recused himself. (See
Doc. 153 at 1-3: Doc. 154 at 1-2; Doc. 159 at 2; Doc. 160 at 1-2; Doc. 170 at 2-4.)
Robinson also objects to Magistrate Judge Carlson’s recommendation that claims that
survive Defendants’ Summary Judgment Motion (Doc. 120) should be dismissed pursuant

to Rule 20 of the Federal Rules of Civil Procedure. (See, e.g., Doc. 146 at 8-10.)
1. Recusal

Although Robinson argues that Magistrate Judge Carlson should have recused
himself from the case (see Doc. 153 at 1-3; Doc. 154 at 1-2; Doc. 159 at 2; Doc. 160 at 1-
2: Doc. 170 at 2-4), he does not introduce any evidence as to why Magistrate Judge
Carlson should recuse himself and instead focuses his argument on Magistrate Judge
Carlson's reports and recommendations that went in Defendants: favor.

“Any justice, judge, or magistrate judge of the United States shall disqualify himself
in any proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C. §
455(a). A judge must also disqualify himself where “he has a personal bias or prejudice
concerning a party, or personal knowledge of disputed evidentiary facts concerning the
proceeding.” Id. at § 455(b)(1). Recusal may also be required under the Due Process
Clause of the United States Constitution where “objectively speaking, ‘the probability of
actual bias on the part of the judge or decisionmaker is too high to be constitutionally
tolerable.” Rippo v. Baker, 137 S. Ct. 905, 907 (2017) (quoting Withrow v. Larkin, 421 U.S.
35, 47 (1975)). “{A] party's displeasure with legal rulings does not form an adequate basis
for recusal.” Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273, 278 (3d Cir.
2000).

Here, Robinson has not provided any reasons for recusal other than his displeasure
with Magistrate Judge Carlson's rulings. Accordingly, the Court will overrule Robinson's

objections that Magistrate Judge Carlson's should recuse himself from this case.
2. Rule 20

Magistrate Judge Carlson recommends that any claims that survive Defendants’
motion for summary judgment on the merits should be dismissed under Rule 20 of the
Federal Rules of Civil Procedure. (See, e.g., Doc. 146 at 8-10.) Magistrate Judge Carlson
finds that Robinson's claims are not properly joined and should therefore be dismissed
under Rule 20 while allowing Robinson an opportunity to file his separate claims as
separate cases. (Id. at 9-10.) Robinson objects to this recommendation, arguing that it
would be an abuse of discretion to dismiss a case under Rule 20 this late in the proceedings
given the substantial prejudice he would suffer.

‘The purpose of Rule 20(a) is to promote trial convenience and expedite the final
determination of disputes, thereby preventing multiple law suits.” Russell v. Chesapeake
Appalachia, L.L.C., 305 F.R.D. 78, 84 (M.D. Pa. 2015) (quoting Miller v. Hygrade Food
Prods. Corp., 202 F.R.D. 142, 144 (E.D. Pa. 2001)). “Under the Rules, the impulse is
toward entertaining the broadest possible scope of action consistent with fairness to the
parties; joinder of claims, parties and remedies is strongly encouraged.” /d. (quoting Mosley
v. Gen. Motors Corp., 497 F.2d 1330, 1332-33 (8th Cir. 1974)). “The court enjoys broad
discretion” in determining whether to sever misjoined claims and may take into
consideration “the convenience of the parties, avoidance of prejudice to either party, and
promotion of the expeditious resolution of the litigation.” Id. (quoting Official Committee of

Unsecured Creditors v. Shapiro, 190 F.R.D. 352, 355 (E.D. Pa. 2000)).
The Court finds that dismissal of this case would severely prejudice Robinson given
that this matter has been pending since 2013. The court will accordingly sustain Robinson's
objections and overrule Magistrate Judge Carlson's reports and recommendations to the
extent that they recommend dismissal under Rule 20.

IV. CONCLUSION

For the reasons discussed above, the Court will adopt in part and deny in part
Magistrate Judge Carlson’s recommendations, and the Court will grant in part and deny in
part Defendants’ Motion for Summary Judgment (Doc. 120). An appropriate Order will be

filed simultaneously with this Memorandum Opinio

  
 

PN wacd tes
Robert BD. Matiani
United States District Judge
